UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-7433



SAMUEL A. WILDER,

                                               Plaintiff - Appellant,

          versus


L. MCGILL, Lieutenant; CHARLESTON COUNTY DE-
TENTION CENTER; PRISON HEALTH SERVICES; PAM
CLADWELL; DOCTOR HARTNETT,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Margaret B. Seymour, District Judge.
(CA-98-2642-5, CA-98-2644-5, CA-99-781-5)


Submitted:   January 13, 2000              Decided:   January 20, 2000


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel A. Wilder, Appellant Pro Se. Sandra Jane Senn, Charleston,
South Carolina; Andrew Steven Halio, HALIO & HALIO, Charleston,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel A. Wilder appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Wilder v. McGill, Nos. CA-98-2642-5; CA-98-2644-5; CA-99-781-5

(D.S.C. Sept. 22, 1999).*   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
September 20, 1999, the district court’s records show that it was
entered on the docket sheet on September 22, 1999. Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2